Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to a request for continued examination filed 8/16/22.
Claims 1-18 are pending.

Response to Arguments
Objections to the Drawings
Applicant’s amendments are sufficient to overcome the previous objections which are consequently withdrawn. 

Rejections under 35 U.S.C. §103
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “… a non-programable state machine, in wired or wireless communication with the microcontroller, the non-programable state machine being configured to …”. Here the applicant’s specification does not appear to provide sufficient support to demonstrate possession of the claimed “non-programable state machine”. 
First, the specification does not use the term “non-programable state machine”. Second, the applicant as indicated support for the limitation can be found in e.g. Figs. 3A-B. However, the specification appears to disclose programing the state machine of Figs. 3A-B. For example par. [0130] discloses:
“The pull-down or pull-up circuit configuration for the resistors 506a, 506b, 506c, 506d, 511 a, 511 b, 511 c, and 511 d and other resistors ( 618a - 618d) can be easily programmed using a SPDT switch as shown in FIG. 3B.”

Note that the pull-down/up resistors discussed here appear to form an aspect of the state machine 500. Accordingly, the disclosed state machine appears to be, at least to some degree, programable. 
Claims 2-17 depend from claim 1 and are rejected accordingly. Claims 14-17 each respectively also recite “the non-programable state machine”.
Claim 18 recites language similar to that of claim 1 and is thus similarly rejected. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “… a non-programable state machine, in wired or wireless communication with the microcontroller, the non-programable state machine being configured to …”. As noted above this language does not appear to find support in the specification; which appears to explicitly describe the state machine as programable to a degree. Accordingly, it is not clear what would constitute a “non-programable state machine”. Also note the apparent contradiction which claim 16 which appears to explicitly recite the state machine is programmable (i.e. a “field programable gate array”).
For the purposes of this examination the claim will be treated as directed to a hardware implemented state machine.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-10, 12-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,467,968 to Dolinar et al. (Dolinar) in view of US 2005/0149341 to Eguchi et al. (Eguchi) in view of KR 101348843 B1 to Song (Song) in view of US 2008/0256352 to Chow et al. (Chow). 

Claim 1: Dolinar discloses a field programmable controller for controlling components of roadway marking equipment mounted on a vehicle (Fig. 2-3).

Dolinar does not disclose:
the field programmable controller comprising: 
a wireless transceiver configured to communicate with a network and request and receive software update data; 
a computer, having computer memory, in wired or wireless communication with the wireless transceiver and the components of the roadway marking equipment, and configured to: 
(a) receive the software update data from the wireless transceiver and store the software update data, 
(b) communicate the software update data to a microcontroller, 
(c) receive component data from the components of the roadway marking equipment and based on the component data received, communicate instructions for performing roadway marking tasks, stored in the computer memory, to the components of the roadway marking equipment; 
the microcontroller, having program memory, in wired or wireless communication with the computer, and configured to: 
(a) control the operational state of the components of the roadway marking equipment during performance of roadway marking tasks, 
(b) receive and store software update data from the computer, and 
(c) update the computer memory or program memory with the software update data; and 
a non-programable state machine, in wired or wireless communication with the microcontroller, the non-programable state machine being configured to:
(a) define and control the start-up operational state of the components of the roadway marking equipment, 
(b) maintain an operational state of the components of the roadway marking equipment during the times the computer memory or program memory are being updated with software update data, and 
(c) maintain the operational state of the components of the roadway marking equipment during normal operation.

Eguchi teaches a field programmable controller for controlling components of equipment mounted on a vehicle, the field programmable controller comprising: 
a wireless transceiver configured to communicate with a network and request and receive software update data (par. [0025] “a communication device 21 … a radio communication device … satellite communication etc. may be used as the communication path 24”); 
a computer, having computer memory, in wired or wireless communication with the wireless transceiver and the components of the roadway marking equipment (par. [0042] external terminal 13”), and configured to: 
(a) receive the software update data from the wireless transceiver and store the software update data (par. [0042] “the program in the external terminal 13 is updated by the latest program in the server 23 (step 442 to 443)”), 
(b) communicate the software update data [to a microcontroller] (par. [0034] “development time of the on-board program stored in the external terminal 12 … stored in the storage unit 112 are compared to each other”), 
(c) receive component data from the components of the equipment and based on the component data received (par. [0034] “the development time of the on-board program stored in the on-board program storage unit 112 and the development time of the one-board program stored in the external terminal 12 … are compared”), communicate instructions for performing tasks, stored in the computer memory, to the components of the equipment (par. [0034] “the on-board program in the storage unit 112 is updated by the on-board program stored in the external terminal 12”); 
a microcontroller, having program memory, in wired or wireless communication with the computer (par. [0034] “operation data recording device 11”), and configured to: 
(a) control the operational state of the components of the equipment during performance of tasks (par. [0028] “device 11 … an on-board program (software for the operation data recording device)”), 
(b) receive and store software update data from the computer (par. [0034] “the on-board program in the storage unit 112 is updated by the on-board program stored in the external terminal 12”), and 
(c) update the computer memory or program memory with the software update data (par. [0034] “the on-board program in the storage unit 112 is updated by the on-board program stored in the external terminal 12”).

It would have been obvious at the time of filing to implement Eguchi’s field programmable controller in in place of Dolanar’s. Those of ordinary skill in the art would have been motivated to do so as a means of controlling the road marking equipment while ensuring the software is up to date (see e.g. Eguchi abstract “updated to the latest versions”).

Dolinar and Eguchi do not teach 
a non-programable state machine, in wired or wireless communication with the microcontroller, the non-programable state machine being configured to:
(a) define and control the start-up operational state of the components of the roadway marking equipment, 
(b) maintain an operational state of the components of the roadway marking equipment during the times the computer memory or program memory are being updated with software update data, and 
(c) maintain the operational state of the components of the roadway marking equipment during normal operation;
wherein, upon the updating of the computer memory or program memory with the software update data, the computer begins using the software update data and the operational state of the components of the roadway marking equipment is maintained before during and after the times the computer memory or program memory are being updated with software update data.

Song teaches 
a state machine, in wired or wireless communication with a microcontroller, the state machine being configured to:
(a) define and control the start-up operational state of the components a vehicle (par. [0039] “the ECU program … used to control the vehicle”), 
(b) maintain an operational state of the components of the vehicle during the times computer memory or program memory are being updated with software update data (par. [0043] “continuously perform electronic control of the vehicle using the main virtual machine ECU while the sub-virtual machine ECU is performing the update”), and 
(c) maintain the operational state of the components of the vehicle during normal operation (par. [0044] “switches the sub-virtual machine ECU to the main virtual machine ECU”, par. [0042] the primary virtual machine ECU to perform electronic control of the vehicle”);
wherein, upon the updating of the computer memory or program memory with the software update data (par. [0044] “switches the sub-virtual machine ECU to the main virtual machine ECU”), the computer begins using the software update data and the operational state of the components of the roadway marking equipment is maintained before during and after the times the computer memory or program memory are being updated with software update data (par. [0043] “continuously perform electronic control of the vehicle using the main virtual machine ECU while the sub-virtual machine ECU is performing the update”).

It would have been obvious at the time of filing to include a state machine as taught by Song (e.g. Song par. [0037] “the main virtual machine ECU and the sub-virtual machine ECU”) in communication with the micro controller taught by Eguchi (e.g. Fig. 1). Those of ordinary skill in the art would have been motivated to do so to allow for updates while “continuously perform[ing] electronic control of the vehicle” (Song par. [0043]).

Dolinar, Eguchi and Song do not explicitly teach: 
a non-programmable state machine. 

Chow teaches:
a non-programable state machine, in wired or wireless communication with a microcontroller (par. [0021] “a state machine on the microcontroller”, par. [0082] “a state machine or other hardware”), the non-programable state machine being configured to:
(a) define and control the start-up operational state of the components of the equipment (par. [0021] “read an initial boot loader module while the central processing unit (CPU) is in a reset state … releasing the CPU from the reset state”), 
(b) maintain an operational state of the components of the equipment during the times the computer memory or program memory are being updated with software update data (e.g. par. [0021] “releasing the CPU from the reset state  and executing the initial boot loader module on the CPU by fetching instructions of the initial boot loader module … copying … an extended boot sequence module … to a second RAM”).

It would have been obvious at the time of filing to implement a non-programable state machine (Chow par. [0082] “a state machine or other hardware”) to define and control the start-up of the components (Chow par. [0021] “read an initial boot loader module”), maintain an operational state of the components during update or normal operation (par. [0082] “releasing the CPU from the reset state and executing the initial boot loader module on the CPU by fetching instructions”). Those of ordinary skill in the art would have been motivated to do so as a known means of providing the functionality which would have produced only the expected results (Chow par. [0021] “executing the … module … by fetching instructions”). 

Claim 12: Dolinar, Eguchi, Song and Chow teach the field programmable controller of claim 1, wherein the computer does not power down when the computer memory or program memory is updated (Song par. [0043] “continuously perform electronic control of the vehicle”).

Claim 13: Dolinar, Eguchi, Song and Chowteach the field programmable controller of claim 1, wherein an update to the computer memory changes the instructions for performing roadway marking tasks in relation to the component data received (Eguchi par. [0034] “the on-board program in the storage unit 112 is updated by the on-board program stored in the external terminal 12”).

Claim 18: Dolinar discloses a system for controlling components of roadway marking equipment mounted on a vehicle in the field (Fig. 2-3).

Dolinar does not disclose the system comprising: 
a wireless transceiver in communication with: 
a network and 
a computer having computer memory on which a stored version of software for controlling components of the roadway marking equipment resides, 
the computer being in communication with a microcontroller having program memory on which the stored version of the software for controlling components of the roadway marking equipment resides, 
the microcontroller being in communication with a non-programable state machine; 
wherein, the computer, through the wireless transceiver, requests and receives an online version of software for controlling components of the roadway marking equipment, from the network,
wherein, the computer compares the stored version of the software to the online version of the software and upon the determination of a difference between the online version and the stored version the computer updates the program memory with the online version of the software and then the microcontroller updates the computer memory with the online version of the software, and 
wherein during the update the non-programable state machine maintains an operational state of the components of the roadway marking equipment and the components of the roadway marking equipment.

Eguchi teaches a system for updating software for controlling components of equipment mounted on a vehicle in the field, the system comprising: 
a wireless transceiver (par. [0025] “a communication device 21 … a radio communication device … satellite communication etc. may be used as the communication path 24”) in communication with: 
a network (par. [0006] “the server on the network”, par. [0041] “the server 23); and 
a computer having computer memory on which a stored version of software for controlling components of the equipment resides (par. [0042] “external terminal 13”), 
the computer being in communication with a microcontroller having program memory on which the stored version of the software for controlling components of the equipment resides (par. [0034] “operation data recording device 11”), 
wherein, the computer, through the wireless transceiver, requests and receives an online version of software for controlling components of the equipment, from the network (par. [0041] “program stored in the storage unit 233 in the server 23 are compared to each other to find out which is newer (step 431)”),
wherein, the computer compares the stored version of the software to the online version of the software and upon the determination of a difference between the online version and the stored version the computer updates the program memory with the online version of the software and then the microcontroller updates the computer memory with the online version of the software (par. [0042] “the program in the external terminal 13 is updated by the latest program in the server 23 (step 442 to 443)”). 

It would have been obvious at the time of filing to implement Eguchi’s field programmable controller in in place of Dolanar’s. Those of ordinary skill in the art would have been motivated to do so as a means of controlling the road marking equipment while ensuring the software is up to date (see e.g. Eguchi abstract “updated to the latest versions”).

Dolinar and Eguchi do not teach:
the microcontroller being in communication with a non-programable state machine; and
wherein during the update the non-programable state machine maintains an operational state of the components of the roadway marking equipment and the components of the roadway marking equipment;
wherein, upon the update of the program memory with the online version of the software, the computer begins using the online version of the software and the operational state of the components of the roadway marking equipment is maintained before during and after the times the program memory is updated with the online version of the software.

Song teaches a microcontroller being in communication with a state machine (Fig. 2A-B); and
wherein during the update the state machine maintains an operational state of the components of the roadway marking equipment and the components of the roadway marking equipment (par. [0043] “continuously perform electronic control of the vehicle using the main virtual machine ECU while the sub-virtual machine ECU is performing the update”);
wherein, upon the update of the program memory with the online version of the software (par. [0044] “switches the sub-virtual machine ECU to the main virtual machine ECU”), the computer begins using the online version of the software and the operational state of the components of the roadway marking equipment is maintained before during and after the times the program memory is updated with the online version of the software (par. [0043] “continuously perform electronic control of the vehicle”).

It would have been obvious at the time of filing to include a state machine as taught by Song (e.g. Song par. [0037] “the main virtual machine ECU and the sub-virtual machine ECU”) in communication with the micro controller taught by Eguchi (e.g. Fig. 1). Those of ordinary skill in the art would have been motivated to do so to allow for updates while “continuously perform[ing] electronic control of the vehicle” (Song par. [0043]).

Dolinar, Eguchi and Song do not explicitly teach: 
a non-programmable state machine 

Chow teaches:
a non-programable state machine, in wired or wireless communication with a microcontroller (par. [0021] “a state machine on the microcontroller”, par. [0082] “a state machine or other hardware”), the non-programable state machine being configured to:
(a) define and control the start-up operational state of the components of the equipment (par. [0021] “read an initial boot loader module while the central processing unit (CPU) is in a reset state … releasing the CPU from the reset state”), 
(b) maintain an operational state of the components of the equipment during the times the computer memory or program memory are being updated with software update data (e.g. par. [0021] “releasing the CPU from the reset state  and executing the initial boot loader module on the CPU by fetching instructions of the initial boot loader module … copying … an extended boot sequence module … to a second RAM”).

It would have been obvious at the time of filing to implement a non-programable state machine (Chow par. [0082] “a state machine or other hardware”) to define and control the start-up of the components (Chow par. [0021] “read an initial boot loader module”), maintain an operational state of the components during update or normal operation (par. [0082] “releasing the CPU from the reset state and executing the initial boot loader module on the CPU by fetching instructions”). Those of ordinary skill in the art would have been motivated to do so as a known means of providing the functionality which would have produced only the expected results (Chow par. [0021] “executing the … module … by fetching instructions”). 

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,467,968 to Dolinar et al. (Dolinar) in view of US 2005/0149341 to Eguchi et al. (Eguchi) in view of KR 101348843 B1 to Song (Song) in view of US 2008/0256352 to Chow et al. (Chow) in view of US 2014/0142781 to Becker (Becker).

Claim 2: Dolinar, Eguchi, Song and Chow teach the field programmable controller of claim 1, wherein, the computer automatically compares the software update data available on the network with the software update data stored in the computer memory and program memory and determines if there is a difference (Eguchi Fig. 4, 441, Fig. 3, 34, it would have been obvious to perform Eguchi’s checks automatically in order to ensure updates are identified quickly and reduce the burden on the technician).

Dolinar, Eguchi, Song and Chow do not explicitly teach comparing the software update data upon the startup of the vehicle.

Becker teaches checking for an update upon startup of a vehicle (par. [0027] “checks the presence of an external storage medium containing … the update file during starting of the vehicle unit”).

It would have been obvious to compare the software update data (Eguchi Fig. 4, 441, Fig. 3, 34) upon startup of the vehicle (Becker par. [0027] “during starting of the vehicle unit”). Those of ordinary skill in the art would have been motivated to do so in order to ensure the vehicle is operating with the newest software.

Claim 3: Dolinar, Eguchi, Song and Becker teach the field programmable controller of claim 2, wherein, when the software update data available on the network are different from the software update data stored in the computer memory or program memory the computer transmits the software update data available on the network to the microcontroller (Eguchi Fig. 4, 443).

Claim 4: Dolinar, Eguchi, Song and Becker teach the field programmable controller of claim 3, wherein the microcontroller updates the computer memory or program memory with the software update data available on the network (Fig. 4, 443).

Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,467,968 to Dolinar et al. (Dolinar) in view of US 2005/0149341 to Eguchi et al. (Eguchi) in view of KR 101348843 B1 to Song (Song) in view of US 2008/0256352 to Chow et al. (Chow) in view of US 2017/0060559 to Ye et al. (Ye).

Claim 5: Dolinar, Eguchi, Song and Chow teach the field programmable controller of claim 1, wherein the computer is configured to compare the software update data available on the network with the software update data stored in the computer memory and program memory and determine if there is a difference (Eguchi Fig. 4, 41, 441, Fig. 3, 34).

Dolinar, Eguchi, Song and Chow do not explicitly teach:
comparing at the direction of an operator, the software update data available on the network with the software update data stored in the computer memory.

Ye teaches checking for an update at the direction of an operator (Ye par. [0030] “receive a command from a user”).

It would have been obvious at the time of filing to, at the direction of an operator (Ye par. [0030] “receive a command from a user”), compares the software update data available on the network with the software update data stored in the computer memory (Eguchi Fig. 4, 441, Fig. 3, 34). Those of ordinary skill in the art would have been motivated to do so in order to ensure updates are identified quickly and providing user control.

Claim 6: Dolinar, Eguchi, Song and Ye teach the field programmable controller of claim 5, wherein, when the software update data available on the network is different from the software update data stored in the computer memory or program memory the computer transmits the software update data available on the network to the microcontroller (Eguchi Fig. 4, 443).

Claim 7: Dolinar, Eguchi, Song and Ye teach the field programmable controller of claim 6, wherein the microcontroller updates the computer memory or program memory with the software update data available on the network (Eguchi Fig. 4, 443).

Claim 8: Dolinar, Eguchi, Song and Chow teach the field programmable controller of claim 1, wherein, the computer automatically compares the software update data available on the network with the software update data stored in the computer memory and program memory and determines if there is a difference (Eguchi Fig. 4, 441, Fig. 3, 34, it would have been obvious to perform Eguchi’s checks periodically in order to ensure updates are identified quickly).

Dolinar, Eguchi, Song and Chow do not explicitly teach:
wherein the computer automatically compares the software update data at a specified interval.

Ye teaches checking for an update at a specified interval (par. [0030] “periodic check for new software updates 116”).

It would have been obvious at the time of filing to, at a specified interval (Ye par. [0030] “periodic check for new software updates 116”), compares the software update data available on the network with the software update data stored in the computer memory (Eguchi Fig. 4, 441, Fig. 3, 34). Those of ordinary skill in the art would have been motivated to do so in order to ensure updates are identified quickly and reduce the burden on the technician.

Claim 9: Dolinar, Eguchi, Song and Ye teach the field programmable controller of claim 8, wherein, when the software update data available on the network is different from the software update data stored in the computer memory or program memory the computer transmits the software update data available on the network to the microcontroller (Eguchi Fig. 4, 441).

Claim 10: Dolinar, Eguchi, Song and Ye teach the field programmable controller of claim 9, wherein the microcontroller updates the computer memory or program memory with the software update data available on the network (Eguchi Fig. 4, 41, 441).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 8,467,968 to Dolinar et al. (Dolinar) in view of US 2005/0149341 to Eguchi et al. (Eguchi) in view of KR 101348843 B1 to Song (Song) in view of US 2008/0256352 to Chow et al. (Chow) in view of US 2009/0300595 to Moran et al. (Moran).

Claim 11: Dolinar, Eguchi and Ye teach the field programmable controller of claim 8, but do not explicitly teach wherein the specified interval is continuous.

Moran teaches checking for an update continuously (par. [0046] “check for/receive updates continuously”).

It would have been obvious to compare the software update data (Eguchi Fig. 4, 441, Fig. 3, 34) continuously (Moran par. [0046] “check for/receive updates continuously”). Those of ordinary skill in the art would have been motivated to do so to ensure the software was updated in a timely manner. 

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,467,968 to Dolinar et al. (Dolinar) in view of US 2005/0149341 to Eguchi et al. (Eguchi) in view of KR 101348843 B1 to Song (Song) in view of US 2008/0256352 to Chow et al. (Chow) in view of US 2002/0186044 to Agrawal et al. (Agrawal).

Claim 14: Dolinar, Eguchi, Song and Chow teach the field programmable controller of claim 1, but do not explicitly teach wherein the non-programable state machine further comprises pull-down resistors or pull-up resistors, OR gates, AND gates, a Q-bar output, and a flip-flop.

Agrawal teaches a state machine (see e.g. Fig. 17A) comprising pull-down resistors or pull-up resistors (par. [0452] “weak pull-up resistor RU and/or weak pull-down resistor RD … 1779 and/or 1789”), OR gates (par. [0448] “OR gate 1740”), AND gates (par. [0450] “AND gate 1770”), a Q-bar output (par. [0421] “Q output”), and a flip-flop (par. [0421] “flip-flop 1467”).

It would have been obvious at the time of filing for the non-programable state machine to comprise known components. Those of ordinary skill in the art would have been motivated to do so as a known means of constructing the non-programable state machine which would have produced only the expected results1. 

Claim 15: Dolinar, Eguchi, Song and Agrawal teach the field programmable controller of claim 14, wherein the combined number of pull-down resistors and pull-up resistors in the non-programable state machine is at least four (it would have been obvious to use any number of pull-up/pull-down resistors necessary to achieve proper functioning of the state machine).

Claim 16: Dolinar, Eguchi, Song and Chow teach the field programmable controller of claim 1, but do not explicitly teach wherein the non-programable state machine includes a field programmable gate array or a complex programmable logic device.

Agrawal teaches state machine includes a field programmable gate array or a complex programmable logic device (par. [0146] “FPGA device 100”).

It would have been obvious at the time of filing for the non-programable state machine to comprise known components. Those of ordinary skill in the art would have been motivated to do so as a known means of constructing the state machine which would have produced only the expected results. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US 8,467,968 to Dolinar et al. (Dolinar) in view of US 2005/0149341 to Eguchi et al. (Eguchi) in view of KR 101348843 B1 to Song (Song) in view of US 2008/0256352 to Chow et al. (Chow) in view of US 5,877,633 to Ng et al. (Ng).

Claim 17: Dolinar, Eguchi, Song and Chow teach the field programmable controller of claim 1, but do not explicitly teach an input to a voltage translation circuit connected to an output of the state machine.

Ng teaches an input to a voltage translation circuit connected to an output of a state machine (col. 6, lines 10-12 “controls … bidirectional voltage translator 102 according to a state machine 500”).

It would have been obvious at the time of filing for the non-programable state machine to comprise known components. Those of ordinary skill in the art would have been motivated to do so as a known means of constructing the state machine which would have produced only the expected results. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728. The examiner can normally be reached Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D MITCHELL/Primary Examiner, Art Unit 2199                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note that the claim does not recite any particular arrangement of these elements and thus amounts to little more than a requirement that the state machine comprise the various well known circuit elements.